


Exhibit 10.9




FIRST AMENDMENT TO OFFICE BUILDING LEASE


THIS FIRST AMENDMENT TO OFFICE BUILDING LEASE ("Amendment") is made as of this
l0th day of December, 2010, by and between WW VKO OWNER LLC, a Delaware limited
liability company ("Landlord"), and CALIFORNIA STEM CELL, INC., a Delaware
corporation ("Tenant").    


RECITALS


A.    Landlord and Tenant entered into that certain Office Building Lease dated
October 18, 2010 (the "Lease"), pertaining to certain real property commonly
known as Suite 130 of the building located at 18301 Von Karman Avenue, Irvine,
California, containing approximately 8,000 rentable square feet (the
"Premises").


B.    Landlord and Tenant desire to amend the Lease to, among other things,
revise the Permitted Use.
AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:


1.Permitted Use. As of the date hereof, the definition of "Permitted Use” set
forth in Section 1.16 of the Lease is revised to include the following
additional uses which shall be referred to as the ' Expanded Uses". The Expanded
Uses shall consist solely of light biotechnology research and development which
shall be done only within the portion of the Premises comprised of the clean
rooms and general laboratory area, as depicted on the Floor Plan attached to the
Lease. During such time as the Expanded Uses are permitted, the Permitted Use
and the Expanded Uses shall be collectively referred to as the Permitted Use.
Tenant represents and warrants that the City of Irvine approved the Expanded
Uses at the Premises and that the Expanded Uses does not conflict with any
applicable zoning codes. Tenant further represents and warrants that the
Expanded Uses will not utilize or produce Hazardous Materials and any laboratory
waste (including biomedical waste, if any) will be handled in accordance with
all applicable Laws, rules and regulations and disposed of by a medical waste
disposal company. In addition to all other indemnities set forth in the Lease,
Tenant hereby agrees to indemnify, defend and hold Landlord harmless from any
loss, damage, cause of action or any other claim in any way related to or in
connection with the Expanded Uses. It is the sole responsibility of Tenant to
ensure that throughout the Term the Expanded Uses comply with all applicable
Laws, including, without limitation, Hazardous Materials Laws, rules,
regulations and CC&Rs. If at any time the Expanded Uses are no longer permitted
or allowed by the City or pursuant to any applicable Laws, including, without
limitation, Hazardous Materials Laws, rules, regulations or CC&Rs or if the
Expanded Uses are the sole and direct cause of an increase in Landlord's
insurance premiums or adversely affect Landlord's insurance coverage in any way
(unless Tenant pays the increased amount of Landlord's insurance premiums which
are attributable to the Expanded Use or otherwise mitigates any additional
requirements of the insurance company), (a) Tenant shall immediately cease all
business operations at the Premises involving the Expanded Uses, (b) Tenant
shall return the clean rooms and general laboratory area to a condition and
shall construct, at Tenant’s sole cost and expense, tenant improvements
consistent with the tenant improvements in the remaining portions of the
Premises, and (c) the definition of Permitted Use shall be immediately deemed
not to include the Expanded Uses.






--------------------------------------------------------------------------------




2.    Brokers. Landlord and Tenant each represent to the other that, other than
Grubb & Ellis and CB Richard Ellis, neither party has had any other dealings
with any real estate broker, agent or finder in connection with the negotiation
of this Amendment, and that they know of no real estate broker, agent or finder
who is, or might be, entitled to a commission or finder's fee in connection with
this Amendment. Each party shall indemnify, protect, defend and hold harmless
the other party against all claims, demands, losses, liabilities, lawsuits,
judgments and costs and expenses (including reasonable attorneys' fees)
resulting from any claims that may be asserted by any other broker, agent or
finder based on any statements or representations by the indemnifying party. The
terms of this Section will survive the expiration or earlier termination of the
Lease.


3.    Full Force and Effect. Except as expressly modified hereby, the Lease
shall remain unchanged and in full force and effect. In the case of any
inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. All references herein and
in the Lease to the "Lease" shall mean, unless the context clearly indicates to
the contrary, the Lease as amended by this Amendment. Defined terms used herein
shall have the meaning set forth in the Lease, unless a contrary meaning is
contained in this Amendment.


4.    No Oral Agreements. The Lease and this Amendment contain all of the
agreements of the parties with respect to the matters set forth herein, except
for those terms and conditions incorporated herein by reference. There are no
oral agreements or understandings between the parties hereto affecting the Lease
or this Amendment. Neither the Lease nor this Amendment can be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement or any waiver, change, modification or discharge is
sought.


5.    Counterparts. This Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.


6.    Successors and Assigns. This Lease, as amended hereby, shall apply to and
bind Landlord and Tenant and their respective successors and assigns.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.


LANDLORD:            WW VKO Owner, LLC
a Delaware limited liability company


By: /s/ Kashif Z. Sheilkh
Name: Kashif Z. Sheilkh
Title: Vice President


TENANT:            CALIFORNIA STEM CELL, INC.,
a Delaware Corporation


    By: /s/ Chris Airriess
Name: Chris Airriess
Its: COO




--------------------------------------------------------------------------------






SECOND AMENDMENT TO OFFICE LEASE AGREEMENT




THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT ("Amendment") is made as of this
1st day of February, 2012, by and between WW VKO OWNER LLC, a Delaware limited
liability company ("Landlord"), and CALIFORNIA STEM CELL, INC., a Delaware
corporation ("Tenant").




RECITALS


A.Landlord and Tenant entered into that certain Office Lease dated October 18,
2010 (the "Original Lease"), as amended by that certain First Amendment to
Office Building Lease dated December 10, 2010 (the "First Amendment"),
pertaining to certain real property commonly known as Suite 130 of the building
located at 18301 Von Karman Avenue, Irvine, California, containing approximately
8,000 rentable square feet (the "Original Premises"). The Original Lease and the
First Amendment are collectively referred to as the "Lease".


B.Landlord and Tenant desire to amend the Lease to, among other things, increase
the size of the Original Premises, extend the Term and adjust the Basic Rent.






AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:


1.Effective Date. As used herein, the "Effective Date" shall be July 15, 2012.


2.Premises. As of the Effective Date, the Premises, as described in Sections
1.4(2) and 1.6 of the Lease is expanded to include Suite 100 of the Building
containing approximately 3,890 rentable square feet, as depicted on Exhibit "A"
attached hereto and incorporated herein by this reference (the "Expansion
Premises"). Thereafter, all references in the Lease to the "Premises" shall
include the Original Premises and the Expansion Premises and the "Premises"
shall contain, in the aggregate 11,890 rentable square feet.


3.Early Entry. Provided Tenant has delivered to Landlord the increased Security
Deposit, the prepaid rent described in Section 6 below and an updated
certificate of insurance, Tenant shall be granted access to the Expansion
Premises upon full execution and delivery of this Amendment. Such early access
shall be subject to all terms and conditions of the Lease, as hereby amended;
provided, however, Tenant shall not be obligated to pay Basic Rent for the
Expansion Premises prior to the Effective Date.


4.Term. The Term, as set forth in Section 1.7 of the Original Lease, is
increased by Sixty-Five (65) Months from the Effective Date. As a result, unless
terminated sooner, the expiration date shall be December 14, 2017.


5.Annual Basic Rent. The Basic Rent, as set forth in Section 1.11 of the
Original Lease, is revised to reflect that as o(the Effective Date, the Basic
Rent shall be as follows:






--------------------------------------------------------------------------------




Dates
Monthly Basic Rental Rate per
Monthly Basic Rental Rate per
Monthly Installments of
Monthly Installments of
Total Monthly Installments of
Annual Basic Rent
 
Rentable
Rentable Square
Basic Rent for
Basic Rent for
Basic Rent
 
 
Square Foot of the Original
Foot of the Expansion
the Original Premises
the Expansion Premises
 
 
 
Premises
Premises
(8,000 SqFt)
(3,890SqFt)
 
 
 
 
 
 
 
 
 
6/1/2012
$2.01
 
$16,080.00
 
$16,080.00
$192,960.00^
7/14/12
 
 
 
 
 
 
 
 
 
 
 
 
 
Effective Date
$2.01
$2.00*
$16,080.00
$7,780.00*
$16,080.00
$192,960.00^
-12/14/12
 
 
 
 
 
 
 
 
 
 
 
 
 
12/15/12 -
$2.01
$2.00
$16,080.00
$7,780.00
$23,860.00
$286,230.00^
5/31/13
 
 
 
 
 
 
 
 
 
 
 
 
 
6/1/13-
$2.07
$2.00
$16,560.00
$7,780.00
$24,340.00
$292,080.00^
7/14/13
 
 
 
 
 
 
 
 
 
 
 
 
 
7/15/13 -
$2.07
$2.06
$16,560.00
$8,013.40
$24,573.40
$294,880.80^
5/31/14
 
 
 
 
 
 
 
 
 
 
 
 
 
6/1/14 -
$2.13
$2.06
$17,040.00
$8,013.40
$25,053.40
$300,640.80^
7/14/14
 
 
 
 
 
 
 
 
 
 
 
 
 
7/15/14 -
$2.13
$2.12
$17,040.00
$8,246.80
$25,286.80
$303,441.60^
5/31/15
 
 
 
 
 
 
 
 
 
 
 
 
 
6/1/15 -
$2.19
$2.12
$17,520.00
$8,246.80
$25,776.80
$309,201.60^
7/14/2015
 
 
 
 
 
 
 
 
 
 
 
 
 
7/15/15 -
$2.19
$2.18
$17,520.00
$8,480.20
$26,000.20
$3I 2,002.40^
9/30/15
 
 
 
 
 
 
 
 
 
 
 
 
 
10/1/15 -
$2.18
$2.18
$17,440.00
$8,480.20
$25,920.20
$311,042.40^
7/14/16
 
 
 
 
 
 
 
 
 
 
 
 
 
7/15/16 -
$2.25
$2.25
$18,000.00
$8,752.50
$26,752.50
$321,030.00
7/14/17
 
 
 
 
 
 
 
 
 
 
 
 
 
7/15/17-
$2.32
$2.32
$18,560.00
$9,024.80
$27,584.80
$331,017.60^
12/14/17
 
 
 
 
 
 

* Abated as to the Expansion Premises. The Monthly Installments of Basic Rent
for the Expansion Premises for the period from July 15, 2012 through December
14, 2012 are abated. Should Tenant at any time during the Term be in Default
under the Lease and not cure such Default within the applicable cure period,
Tenant shall reimburse Landlord the amount of the abated Monthly Installments of
Basic Rent.


^Annualized.


6.Security Deposit and Prepayment of Rent. As of the date of this Amendment, the
Security Deposit, as set forth in Section 1.14 of the Original Lease, shall
increase from


45562v5


"$17,557.94" to "$106,444.44". Upon Tenant's execution of this Amendment, Tenant
shall deliver to Landlord (a) the increased portion of the Security Deposit in
the amount of $88,886.50, and (b) the Monthly Installment




--------------------------------------------------------------------------------




of Basic Rent for the period of July 15, 2012 through August 14, 2012 in the
amount of $16,068.00. To the extent not previously applied and provided Tenant
is not in Default, a portion of the Security Deposit shall be applied to the
payment of Tenant's Monthly Installments of Basic Rent for the periods and in
the amounts as set forth in the following schedule.




PERIOD
AMOUNT OF SECURITY DEPOSIT TO BE APPLIED TO MONTHLY INSTALLMENT OF BASIC RENT
7/15/13 - 8/14/13
$8,013.40
7/15/14 - 8/14/14
$8,246.80
7/15/15 -8/14/15
$8,480.20
7/15/16 - 8/14/16
$8,752.50
7/15/17 - 8/14/17
$9,024.80



7.Base Year. As of the Effective Date, the Base Year set forth in Section 1.12
of the Original Lease is changed from "Calendar Year 2011" to "Calendar Year
2012". In addition, Section 6.2 of the Original Lease is revised to provide that
Tenant shall not be required to pay Tenant's Percentage of the increase of
actual Operating Expenses paid over the Base Year amount or Tenant's Percentage
of the increase of actual Real Property Taxes paid over the Base Year amount
applicable to the period between July 15, 2012 and July 14, 2013.


8.Tenant's Share. As of the Effective Date, Tenant's Share, as set forth in
Section 1.13 of the Original Lease, shall increase from "3.53%" to "5.25%".


9.Parking. As of the Effective Date, Section 1.8 of the Original Lease is
revised to provide that Tenant's allocation of unreserved vehicle parking spaces
shall be increased from "twenty-seven (27)" to "forty-eight (48)" of which five
(5) [increased from three (3) as provided in Section 1.8] may be reserved
vehicle parking spaces, at Tenant's election. Tenant shall continue to be
entitled to use the VIP Spaces described in Section 1.8 of the Original Lease,
subject to the limitations set forth in Section 1.8. As of the Effective Date,
the Monthly Vehicle Parking Space Fees shall be revised to provide that (a) for
the unreserved vehicle parking spaces, from the Effective Date through September
30, 2014 there will be no Monthly Vehicle Parking Space Fee and from October 1,
2014 through December 14, 2017, the Monthly Vehicle Parking Space Fee shall be
$40.00 for each unreserved vehicle parking space; and (b) for the reserved
vehicle parking spaces, the Monthly Vehicle Parking Space Fee from the Effective
Date through December 14, 2017 shall be $90.00 for each reserved vehicle parking
space. To the extent not specifically revised herein, the terms of Section 1.8
of the Original Lease remain in full force and effect.


10.Expansion Improvements. Tenant accepts the Expansion Premises in its "as-is"
condition, without any agreements, representations, understandings or
obligations on the part of Landlord to perform or pay for any alterations,
repairs or improvements. Notwithstanding the foregoing, Landlord, agrees to
reimburse Tenant with a TI Contribution in the amount of up to One Hundred
Sixteen Thousand Seven Hundred Dollars ($116,700) (based on $30.00 per Rentable
Square Foot in the Expansion Premises") (the "TI Contribution") to be used by
Tenant to construct tenant improvements in the Expansion Premises pursuant to
Plans and Specifications approved in advance by Landlord (the "Expansion
Improvements"). The Expansion Improvements shall be constructed by Tenant using
contractors and architects approved in advance by Landlord and may include those
contractors and architects set forth on Exhibit "C" which have been approved by
Landlord. All Expansion Improvements shall be constructed in accordance with the
Work Letter attached hereto as Exhibit "B" and incorporated herein by reference
and the TI Contribution shall be disbursed in accordance with the Work Letter.
The Expansion Improvements shall be built using Building standard materials and
finishes or using materials and finishes consistent with the materials and
finishes in Suite 130 of the Original Premises.


11.Signage. Article 36 of the Lease is revised to provide that Tenant shall
receive additional




--------------------------------------------------------------------------------




directory and suite signage for the Expansion Premises.


12.Brokers. Landlord and Tenant each represent to the other that, other than
Grubb & Ellis representing Tenant and CB Richard Ellis representing Landlord,
neither party has had any dealings with any other real estate broker, agent or
finder in connection with the negotiation of this Amendment, and that they know
of no other real estate broker, agent or finder who is, or might be, entitled to
a commission or finder's fee in connection with this Amendment. Each party shall
indemnify, protect, defend and hold harmless the other party against all claims,
demands, losses, liabilities, lawsuits, judgments and costs and expenses
(including reasonable attorneys' fees) resulting from any claims that may be
asserted by any broker, agent or finder based on any statements or
representations by the indemnifying party. The terms of this Section will
survive the expiration or earlier termination of the Lease.


13.Full Force and Effect. Except as expressly modified hereby, the Lease shall
remain unchanged and in full force and effect. In the case of any inconsistency
between the provisions of the Lease and this Amendment, the provisions of this
Amendment shall govern and control. All references herein and in the Lease to
the "Lease" shall mean, unless the context clearly indicates to the contrary,
the Lease as amended by this Amendment. Defined terms used herein shall have the
meaning set forth in the Lease, unless a contrary meaning is contained in this
Amendment.


14.No Oral Agreements. The Lease and this Amendment contain all of the
agreements of the parties with respect to the matters set forth herein, except
for those terms and conditions incorporated herein by reference. There are no
oral agreements or understandings between the parties hereto affecting the Lease
or this Amendment. Neither the Lease nor this Amendment can be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement or any waiver, change, modification or discharge is
sought.


15.Counterparts. This Amendment may be signed in two or more counterparts. When
at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.


16.Successors and Assigns. This Lease, as amended hereby, shall apply to and
bind Landlord and Tenant and their respective successors and assigns.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.








LANDLORD:            WW VKO Owner, LLC
a Delaware limited liability company


By: /s/ Kashif Z. Sheilkh
Name: Kashif Z. Sheilkh
Title: Vice President


TENANT:            CALIFORNIA STEM CELL, INC.,
a Delaware Corporation


    By: /s/ Jason Livingston




--------------------------------------------------------------------------------




Name: Jason Livingston
Its: CFO




--------------------------------------------------------------------------------




THIRD AMENDMENT TO OFFICE LEASE AGREEMENT




THIS THIRD AMENDMENT TO OFFICE LEASE AGREEMENT ("Amendment") is made as of this
28th day of February, 2014, by and between CGGL 18301 LLC, a Delaware limited
liability company ("Landlord"), and CALIFORNIA STEM CELL, INC., a Delaware
corporation ("Tenant").




RECITALS


A.Landlord's predecessor in interest, WW VKO Owner, LLC, a Delaware limited
liability company ("VKO"), and Tenant entered into that certain Office Lease
dated October 18, 2010 (the "Original Lease"), as amended by that certain First
Amendment to Office Building Lease dated December 10, 2010 (the "First
Amendment") by and between VKO and Tenant and that certain Second Amendment to
Office Lease Agreement dated February l, 2012 (the "Second Amendment") by and
between VKO and Tenant, pertaining to certain real property commonly known as
Suites 100 and 130 of the building located at 18301 Von Karman Avenue, Irvine,
California, containing in the aggregate approximately 11,890 rentable square
feet (the "Existing Premises"). The Original Lease, the First Amendment and the
Second Amendment are collectively referred to as the "Lease".


B.Landlord succeeded to the interest of "Landlord" under the Lease pursuant to
that certain Assignment of Leases and Intangible Property dated January 16, 2014
by and between VKO and Landlord.


C.Landlord and Tenant desire to amend the Lease to, among other things, provide
Tenant with a separate storage area within the Building.






AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:


1.Effective Date. As used herein, the "Effective Date" shall be March 1, 2014.


2.Storage. In addition to the Existing Premises, Tenant has requested and
Landlord has agreed to allow Tenant to use Storage Space Number 12 located on
the basement level of the Building, as depicted on Exhibit "A'', attached hereto
and incorporated herein by reference, containing approximately 206 rentable
square feet (the "#12 Storage Area"). As of the Effective Date, the definition
of Premises shall include the #12 Storage Area. The #12 Storage Area is to be
used solely for storage of Tenant's documents and records, and for no other
purpose. Tenant's use of the #12 Storage Area shall be on a month-to-month basis
beginning on the Effective Date and either Landlord or Tenant may terminate
Tenant's use of the #12 Storage Area by providing no less than thirty (30) days
written notice to the other party. If not previously terminated, Tenant's use of
the #12 Storage Area shall automatically terminate concurrently with the
expiration or earlier termination of the Lease. Employees, agents and invitees
of Tenant are strictly prohibited from working within the boundaries of the
Storage Area. If Tenant uses any portion of the #12 Storage Area for purposes
other than storage, Tenant shall pay rent for such area at the then market
rental rate for office space. In addition to the Basic Rent Tenant is required
to pay pursuant to the terms of the Lease, beginning on the Effective Date,
Tenant shall also pay Landlord Rent for the #12 Storage Area in the amount of
Two Hundred Six and 00/100 Dollars ($206.00) (based on One Dollar ($1) per
rentable square foot of the #12 Storage Area) per month. Tenant accepts the #12
Storage Area in its "as-is" condition, without any agreements, representations,
understandings or obligations on the part of Landlord to perform or pay for any
alterations, repairs or improvements. Upon vacating the # 12 Storage Area,
Tenant shall leave the #12 Storage Area in the condition in which it was
received. Upon the termination of the Tenant's right to use the #12 Storage Area
and Tenant's vacating the #12 Storage Area in the condition required, the
definition of the Existing Premises shall be deemed no longer to include the #12
Storage Area.


3.Brokers. Landlord and Tenant each represent to the other that neither party
has had any dealings with any real estate broker, agent or finder in connection
with the negotiation of this Amendment, and that they know of no real estate
broker, agent or finder who is, or might be, entitled to a commission or
finder's fee in connection with




--------------------------------------------------------------------------------




this Amendment. Each party shall indemnify, protect, defend and hold harmless
the other party against all claims, demands, losses, liabilities, lawsuits,
judgments and costs and expenses (including reasonable attorneys' fees)
resulting from any claims that may be asserted by any broker, agent or finder
based on any statements or representations by the indemnifying party. The terms
of this Section will survive the expiration or earlier termination of the Lease.


4.Full Force and Effect. Except as expressly modified hereby, the Lease shall
remain unchanged and in full force and effect. In the case of any inconsistency
between the provisions of the Lease and this Amendment, the provisions of this
Amendment shall govern and control. All references herein and in the Lease to
the "Lease" shall mean, unless the context clearly indicates to the contrary,
the Lease as amended by this Amendment. Defined terms used herein shall have the
meaning set forth in the Lease, unless a contrary meaning is contained in this
Amendment.


5.No Oral Agreements. The Lease and this Amendment contain all of the agreements
of the parties with respect to the matters set forth herein, except for those
terms and conditions incorporated herein by reference. There are no oral
agreements or understandings between the parties hereto affecting the Lease or
this Amendment. Neither the Lease nor this Amendment can be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement or any waiver, change, modification or discharge is
sought.


6.Counterparts. This Amendment may be signed in two or more counterparts. When
at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.


7.Successors and Assigns. This Lease, as amended hereby, shall apply to and bind
Landlord and Tenant and their respective successors and assigns.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.


LANDLORD:        CGGL 18301 LLC, a Delaware
limited liability company


By: Greenlaw 18301 VK Investors, LLC, a California limited liability company its
operations member


By:
Greenlaw Partners, LLC, a California limited liability company





By: /s/ Wilbur H. Smith III
Name: Wilbur H. Smith III
Title: Principal


TENANT:            CALIFORNIA STEM CELL, INC.,
a Delaware Corporation


    By: /s/ Chris Airriess
Name: Chris Airriess
Its: COO








--------------------------------------------------------------------------------








FOURTH AMENDMENT TO OFFICE LEASE AGREEMENT




THIS FOURTH AMENDMENT TO OFFICE LEASE AGREEMENT (“Amendment”) is made as of this
19th day of December, 2014, by and between CGGL 18301 LLC, a Delaware limited
liability company (“Landlord”), and NEOSTEM, INC., a Delaware corporation
(“Tenant”).


RECITALS
A.    Landlord’s predecessor-in-interest, WW VKO Owner, LLC, a Delaware limited
liability company (“VKO”), and Tenant’s predecessor-in-interest, California Stem
Cell, Inc., a Delaware corporation (“CSC”), entered into that certain Office
Lease dated October 18, 2010 (the “Original Lease”), as amended by that certain
First Amendment to Office Building Lease dated December 10, 2010 (the “First
Amendment”) by and between VKO and CSC, that certain Second Amendment to Office
Lease Agreement dated February 1, 2012 (the “Second Amendment”) by and between
VKO and CSC and that certain Third Amendment to Office Lease Agreement dated
February 28, 2014 (the “Third Amendment”) by and between Landlord and CSC,
pertaining to certain real property commonly known as Suites 100 and 130 of the
building located at 18301 Von Karman Avenue, Irvine, California, containing
approximately 11,890 rentable square feet, together with #12 Storage Area (the
“Original Premises”). The Original Lease, the First Amendment, the Second
Amendment and the Third Amendment are collectively referred to as the “Lease”.
B.    Landlord and Tenant desire to amend the Lease to, among other things,
increase the size of the Original Premises, extend the Term and adjust the Basic
Rent.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:


1.    Effective Date. As used herein, the “Effective Date” shall be the later of
(a) April 1, 2015, and (b) substantial completion of the Second Expansion
Improvements.


2.    Leased Premises. As of the Effective Date, the Leased Premises, as
described in Sections 1.4(2) and 1.6 of the Lease, as previously expanded
pursuant to Section 2 of the Second Amendment and Section 2 of the Third
Amendment, is further expanded to include Suite 350 of the Building containing
approximately 4,221 rentable square feet, as depicted on Exhibit “A” attached
hereto and incorporated herein by this reference (the “Second Expansion
Premises”). Thereafter, all references in the Lease to the “Leased Premises”
shall include the Original Premises, the Expansion Premises and the Second
Expansion Premises and the “Leased Premises”, excluding #12 Storage Area, shall
contain, in the aggregate 16,111 rentable square feet.


3.    Term. The Term, as set forth in Section 1.7 of the Original Lease, as
previously extended pursuant to Section 4 of the Second Amendment, is increased
by Seventy-Two (72) Months from the Effective Date (the “Expansion Term”). As a
result, unless terminated sooner, the expiration date shall be the date which is
Seventy-two (72) months from the Effective Date, which is estimated to be on or
about March 31, 2021, but will be confirmed in accordance with Section 4 below.






--------------------------------------------------------------------------------




4.    Confirmation of Dates. Upon the determination of the Effective Date, and
the expiration date, the parties will confirm such dates in a writing provided
by Landlord.


5.    Annual Basic Rent. The Basic Rent, as set forth in Section 1.11 of the
Original Lease, as revised by Section 5 of the Second Amendment, is revised
further to reflect that as of the Effective Date, the Basic Rent shall be as
follows:
Months of the Expansion Term
Monthly Installments of Basic Rent
Annual Basic Rent
1 - 4
$37,803.21*
--
5 - 12
$37,803.21
$453,638.52^
13 - 24
$38,608.76
$463,305.12
25 - 36
$39,414.31
$472,971.72
37 - 48
$40,219.86
$482,638.32
49 - 60
$41,025.41
$492,304.92
61 - 72
$41,830.96
$501,971.52

* Abated. The Monthly Installments of Basic Rent for the first four (4) months
of the Expansion Term are abated. Should Tenant at any time during the Expansion
Term be in Default under the Lease and not cure such Default within the
applicable cure period, Tenant shall reimburse Landlord the amount of the abated
Monthly Installments of Basic Rent.
^ Annualized.
6.    Base Year. As of the Effective Date, the Base Year set forth in Section
1.12 of the Original Lease, as revised in Section 7 of the Second Amendment, is
changed from “Calendar Year 2012” to “Calendar Year 2015”.


7.    Tenant’s Share. As of the Effective Date, Tenant’s Share, as set forth in
Section 1.13 of the Original Lease, as previously increased pursuant to Section
8 of the Second Amendment, shall increase from “5.25%” to “7.18%”.


8.    Parking. As of the Effective Date, Section 1.8 of the Original Lease, as
revised by Section 9 of the Second Amendment, is revised to provide that
Tenant’s allocation of unreserved vehicle parking spaces shall be increased from
“forty-eight (48)” to “sixty-four (64)” of which five (5) may be reserved
vehicle parking spaces, at Tenant’s election. Tenant shall continue to be
entitled to use the VIP Spaces described in Section 1.8 of the Original Lease,
as amended by Section 9 of the Second Amendment, subject to the limitations set
forth therein. As of the Effective Date, the Monthly Vehicle Parking Space Fees
shall be revised with respect only to the unreserved vehicle parking spaces, to
provide that for the eighteen (18) month period following the Effective Date (as
defined in this Amendment) there will be no Monthly Vehicle Parking Space Fee
and thereafter the Monthly Vehicle Parking Space Fee shall return to the rate of
$40.00 for each unreserved vehicle parking space. To the extent not specifically
revised herein, the terms of Section 1.8 of the Original Lease, as revised by
Section 9 of the Second Amendment, remain in full force and effect.


9.    Expansion Improvements. Tenant accepts the Second Expansion Premises in
its “as-is” condition, without any agreements, representations, understandings
or obligations on the part of Landlord to perform or pay for any alterations,
repairs or improvements. Notwithstanding the foregoing, Landlord agrees, at
Landlord’s sole cost and expense, to construct mutually agreed to improvements
in the Second Expansion Premises as set forth and/or depicted on the Pricing
Plan prepared by H. Hendy Associates dated October 9, 2014, excluding the
dedicated HVAC, and to repaint and recarpet the Second Expansion Premises using
Tenant’s existing color pallet (the “Second Expansion Improvements”). The Second
Expansion Improvements shall be made using Building standard materials,
improvements and finishes.




--------------------------------------------------------------------------------






10.    Emergency Generator.
(a)    In connection with the Permitted Use, set forth in Article 1 of the
Lease, as amended by Section 1 of the First Amendment, Tenant, at Tenant’s sole
cost and expense, shall be permitted to install, store and use an emergency
generator and any applicable or associated, pipes, conduits, units and/or tanks
required for the storing of any generator materials and/or the operation of the
emergency generator (collectively, “Generator”) outside the Building in an area
directly adjacent to Suite 130 in the location specified on the site plan
attached hereto as Exhibit “A” (the “Outside Areas”) on a concrete pad built by
Tenant together with a secure, fenced, limited access, visual barrier reasonably
approved by Landlord. The Generator for purposes of the Lease and Section 16
thereof, shall be “Supplemental Equipment” and subject to the terms thereof. The
Outside Areas shall be deemed to be part of the Leased Premises. Tenant shall
obtain all required governmental approvals and permits for the storage and
operation of the Generator prior to the commencement of the Generator
installation work and Tenant shall continue to observe and maintain such
operational approvals and permits throughout the Term. Landlord, at Landlord’s
sole cost and expense, agrees to promptly upon Tenant’s request provide
architectural drawings, relating to the installation of the concrete pad, as
well as promptly perform within a reasonable time frame (so as not to delay
Tenant’s installation of the Generator) any modifications (including removal,
addition, regarding and replanting) to the existing landscaping.
(b)    All work and alterations to the Leased Premises and/or the Outside Areas
performed in connection with the installation of the Generator shall be subject
to the terms of the Lease, including, but not limited to, prior to the
commencement of the installation work (i) Tenant’s receipt of Landlord’s written
approval of the plans and specifications, which approval shall not be
unreasonably withheld, conditioned or delayed, (ii) Tenant’s receipt of all
required governmental approvals and permits for the installation work, and (iii)
Tenant’s reasonable satisfaction of all insurance requirements (including the
naming of additional insureds to the contractor and subcontractor insurance
policies as reasonably required by Landlord). Tenant shall provide Landlord with
a schedule of the proposed installation work at least five (5) business days
prior to the commencement of such work. Tenant shall not make any modifications,
alterations or penetrations of the Building’s exterior or foundation without
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, and any such work shall be performed by
contractors or subcontractors chosen by Landlord in its sole and absolute
discretion, but subject to (1) Tenant’s reasonably requirements and
specifications related to such contractors/subcontractors expertise, not only as
to the installation of the Generator, but as necessary for the operation of
Tenant’s business needs, and (2) Tenant’s reasonably approval of costs and
expenses for such work. Any temporary alterations to the Building, Outside Areas
or the Property, including, but not limited to, landscaping alterations, but
subject to Landlord’s obligations as set forth in Section 10(a) above, shall be
restored by Tenant, at Tenant’s sole cost and expense, to substantially the same
condition as existed prior to the installation of the Generator. The Generator
as Supplemental Equipment shall be subject to Section 16.1 of the Lease and at
the expiration or earlier termination of the Lease or earlier removal of the
Generator shall be removed by Tenant in accordance with Section 15.2 as an
alteration that Landlord has instructed Tenant to remove.
(c)    Any Hazardous Materials, as defined in the Lease, stored or used on the
Leased Premises in connection with the Generator (“Generator Materials”) shall
be permitted subject to Tenant’s obligation to comply with all Hazardous
Materials laws, and Tenant’s obligation to specify the Generator Materials in
the annual Hazardous Materials management plan and the indemnification
provisions of the Lease, shall apply to the Generator Materials.
(d)    Prior to installation of the Generator, in connection with the pending
installation of the Generator, at Landlord’s request, Tenant shall deliver to
Landlord an updated Hazardous Materials




--------------------------------------------------------------------------------




management plan which shall include the estimated quantities of all Generator
Materials to be stored or used on the Leased Premises.


11.    Tenant’s Option to Relocate. Provided Tenant is not in Default under any
provision of this Lease, is in occupancy of the entire Leased Premises,
excluding the#12 Storage Area and has not assigned the Lease or subleased a
portion of the Leased Premises and subject to any rights to expand or rights of
first refusal or rights of first offer granted to other tenants of the Building
prior to the date of this Amendment, Landlord grants Tenant a right to relocate
the Second Expansion Premises to either Suite 120 and/or Suite 150 of the
Building (the “Relocation Area”). If the Relocation Area becomes vacant during
the Expansion Term, or any renewal Term exercised by Tenant pursuant to Section
39 (Option Term) of the Lease, Landlord will notify Tenant in writing prior to
offering the Relocation Area to a third party (the “Relo Offer Notice”). The
terms of Tenant’s lease of the Relocation Area would be the same as those for
the Second Expansion Premises, provided that the Basic Rent would be calculated
using the same rate per rentable square foot as the Second Expansion Premises.
In addition, Tenant would accept the Relocation Area in its “AS-IS” condition;
provided, however, Landlord would repaint and recarpet the portion of the
Relocation Area Tenant elected to lease using Building standard materials and
finishes. Tenant shall have five (5) days following receipt of the Relo Offer
Notice (which notice shall describe the portion of the Relocation Area available
and set forth the date on which the relocation would occur) to notify Landlord
in writing if Tenant is exercising Tenant’s right to lease the Relocation Area
(or portion thereof offered in the Relo Offer Notice). If Tenant gives notice
exercising its right to relocate, the parties shall execute an amendment to the
Lease to confirm the new calculation of the Monthly Basic Rent. If Tenant does
not exercise the right to relocate within such five (5) day period, then such
right shall be deemed to have lapsed and Landlord may thereafter freely lease
all or a portion of the Relocation Area to any other party, at any time, on any
terms in Landlord’s sole discretion. Landlord would then be obligated to deliver
a Relo Offer Notice to Tenant the next time the Relocation Area became newly
available to lease to a third party.


12.    Signage. Article 36 of the Original Lease, as amended by Section 11 of
the Second Amendment, is revised to provide that Tenant shall receive additional
directory and suite signage for the Second Expansion Premises (and, if
applicable, to any Relocation Area).


13.    Option Term. Landlord and Tenant agree that Tenant continues to have the
right to exercise its rights to extend the Term pursuant to Section 39 of the
Lease (as set forth in the Addendum to the Original Lease).


14.    Brokers. Landlord and Tenant each represent to the other that, other than
Stream Realty L.P. representing Tenant and CB Richard Ellis representing
Landlord, neither party has had any dealings with any other real estate broker,
agent or finder in connection with the negotiation of this Amendment, and that
they know of no other real estate broker, agent or finder who is, or might be,
entitled to a commission or finder’s fee in connection with this Amendment. Each
party shall indemnify, protect, defend and hold harmless the other party against
all claims, demands, losses, liabilities, lawsuits, judgments and costs and
expenses (including reasonable attorneys’ fees) resulting from any claims that
may be asserted by any broker, agent or finder based on any statements or
representations by the indemnifying party. The terms of this Section will
survive the expiration or earlier termination of the Lease.


15.    Tenant’s Address for Notices. In addition to Tenant’s Address for Notices
set forth in Section 1.4 of the Original Lease, notices must be sent to NeoStem,
Inc., 420 Lexington Avenue, Suite 350, New York City, New York 10170, Attention:
Catherine Vaczy, General Counsel.






--------------------------------------------------------------------------------




16.    Full Force and Effect. Except as expressly modified hereby, the Lease
shall remain unchanged and in full force and effect. In the case of any
inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. All references herein and
in the Lease to the “Lease” shall mean, unless the context clearly indicates to
the contrary, the Lease as amended by this Amendment. Defined terms used herein
shall have the meaning set forth in the Lease, unless a contrary meaning is
contained in this Amendment.


17.    No Oral Agreements. The Lease and this Amendment contain all of the
agreements of the parties with respect to the matters set forth herein, except
for those terms and conditions incorporated herein by reference. There are no
oral agreements or understandings between the parties hereto affecting the Lease
or this Amendment. Neither the Lease nor this Amendment can be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement or any waiver, change, modification or discharge is
sought.


18.    Counterparts. This Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.


19.    Successors and Assigns. This Lease, as amended hereby, shall apply to and
bind Landlord and Tenant and their respective successors and assigns.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.




--------------------------------------------------------------------------------




LANDLORD:        
CGGL 18301 LLC,
a Delaware limited liability company


By: Greenlaw 18301 VK Investors, LLC,
a California limited liability company
its operations member
By:     Greenlaw Partners, LLC, a
California limited liability company
its Managing Member


By:     /s/ Wilbur H. Smith III            
Name: Wilbur H. Smith, III
Title: Principal




TENANT:
NEOSTEM, INC.,

a Delaware corporation


By:    /s/ Catherine Vaczy                
Name: Catherine Vaczy
Its: General Counsel
















